APPLICATION FOR RECONSIDERATION OF WRIT GRANTED; WRIT DENIED.
*781La.C.Cr.P. Art. 779 provides that a defendant charged with a misdemeanor in which the punishment may be a find in excess of five hundred dollars or imprisonment for more than six months shall be tried by a jury of six jurors ....
La.R.S. 14:98(B) stipulates that on a first conviction for DWI the defendant may not be fined more than $500.
A fine is a “pecuniary punishment imposed by lawful tribunal upon person convicted of crime or misdemeanor.” See Black’s Law Dictionary 5th Ed. 1979; State v. Rugon, 355 So.2d 876 (La.1977).
For these reasons we do not consider court costs to be a part of or to be calculated with a fine in determining whether a defendant has a right to a jury trial. We do not choose to follow State v. Henderson, 485 So.2d 656 (La.App. 4th Cir. 1986).
Having reached this conclusion, it follows that we do not consider DWI, first offense, a serious crime within the meaning of Duncan v. La., 391 U.S. 145, 88 S.Ct. 1444, 20 L.Ed.2d 491 (1968). Therefore, the defendants do not have a right to a jury trial under federal constitutional law.